 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IAN CLAIR MACDOWELL,                                No. 2:19-cv-0065 AC
12                        Plaintiff,
13            v.                                          ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18           Plaintiff, a state prisoner proceeding through counsel, has requested authority pursuant to

19   28 U.S.C. § 1915 to proceed in forma pauperis. ECF No. 2. Although plaintiff is an inmate, this

20   action does not challenge plaintiff’s conditions of confinement.

21           In response to the first question on the form, plaintiff states he is currently incarcerated.

22   ECF No. 2 at 1. Plaintiff has not filed his application for leave to proceed in forma pauperis on

23   the form used by this district for prisoners. Accordingly, plaintiff’s application will be denied and

24   plaintiff will be provided the opportunity to submit the application on the appropriate form.

25           When a plaintiff is incarcerated, his amended in forma pauperis application must be

26   submitted on a form appropriate for use by a prisoner. See 28 U.S.C. § 1915(a)(2) & (b)(1) &

27   (2). Forms may be obtained from the Clerk of the Court. The court is required to assess an

28   initial partial filing fee when a plaintiff is incarcerated and has had funds in his prison trust
                                                         1
 1   account during the time specified in 28 U.S.C. § 1915(b)(1). The court is also required to direct
 2   the agency having custody of a prisoner to forward payments to the court when funds are
 3   available in the prisoner’s prison trust account, as set forth in 28 U.S.C. § 1915(b)(2).
 4          Accordingly, IT IS ORDERED that plaintiff is granted thirty days from the date of
 5   this order to file an amended application to proceed in forma pauperis. Plaintiff’s failure to
 6   comply with this order will result in a recommendation that this action be dismissed without
 7   prejudice.
 8   DATED: January 15, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
